Case
  Case
     3:12-cv-00325-RCJ-CBC
       3:12-cv-00325-RCJ-CBCDocument
                              Document
                                     331-1
                                       335 Filed
                                           Filed 09/12/19
                                                 09/19/19 Page
                                                          Page 60
                                                               1 ofof974
Case
  Case
     3:12-cv-00325-RCJ-CBC
       3:12-cv-00325-RCJ-CBCDocument
                              Document
                                     331-1
                                       335 Filed
                                           Filed 09/12/19
                                                 09/19/19 Page
                                                          Page 61
                                                               2 ofof974
Case
  Case
     3:12-cv-00325-RCJ-CBC
       3:12-cv-00325-RCJ-CBCDocument
                              Document
                                     331-1
                                       335 Filed
                                           Filed 09/12/19
                                                 09/19/19 Page
                                                          Page 62
                                                               3 ofof974




                                      10:00 A.M., Friday, December 20, 2019, in Reno
                                      Courtroom 3, before Judge Robert C. Jones.
Case
  Case
     3:12-cv-00325-RCJ-CBC
       3:12-cv-00325-RCJ-CBCDocument
                              Document
                                     331-1
                                       335 Filed
                                           Filed 09/12/19
                                                 09/19/19 Page
                                                          Page 63
                                                               4 ofof974
Case
  Case
     3:12-cv-00325-RCJ-CBC
       3:12-cv-00325-RCJ-CBCDocument
                              Document
                                     331-1
                                       335 Filed
                                           Filed 09/12/19
                                                 09/19/19 Page
                                                          Page 64
                                                               5 ofof974




   November 29, 2019.
Case
  Case
     3:12-cv-00325-RCJ-CBC
       3:12-cv-00325-RCJ-CBCDocument
                              Document
                                     331-1
                                       335 Filed
                                           Filed 09/12/19
                                                 09/19/19 Page
                                                          Page 65
                                                               6 ofof974
Case
  Case
     3:12-cv-00325-RCJ-CBC
       3:12-cv-00325-RCJ-CBCDocument
                              Document
                                     331-1
                                       335 Filed
                                           Filed 09/12/19
                                                 09/19/19 Page
                                                          Page 66
                                                               7 ofof974
Case
  Case
     3:12-cv-00325-RCJ-CBC
       3:12-cv-00325-RCJ-CBCDocument
                              Document
                                     331-1
                                       335 Filed
                                           Filed 09/12/19
                                                 09/19/19 Page
                                                          Page 67
                                                               8 ofof974
Case
  Case
     3:12-cv-00325-RCJ-CBC
       3:12-cv-00325-RCJ-CBCDocument
                              Document
                                     331-1
                                       335 Filed
                                           Filed 09/12/19
                                                 09/19/19 Page
                                                          Page 68
                                                               9 ofof974




          September 19, 2019.
